Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments/Amendments
Regarding rejection of the claims under 35 USC 101, Applicant submits that the claims are not directed to the abstract idea of validating notarization/signatures grouped within commercial or legal interactions and hashing/hash algorithms grouped within mathematical concepts. The Examiner respectfully disagrees. As noted in the below rejection, the claim describes a process of storing a user’s signature, receiving information, processing said information via signing/notarizing the information with said signature, transmitting unsigned/nonnotarized information to a third-party, and validating information received from the third-party using the previously signed/notarized information. This process of validating signed documents/information would clearly fall under the grouping of commercial or legal interactions as it deals with at least agreements in the form of contracts (i.e. signing/notarizing contracts for later validation) and/or business relations between a signer and a third-party. Furthermore, the claims explicitly recite limitations in which mathematical calculations (i.e. hashing data using hashing algorithms) are performed as a core component of the claimed invention. The Examiner also notes that it is not until prong two of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance that additional elements of the claims, such as the processing server and its various components, are considered in relation to the abstract idea. Thus, the fact that the claims recite the use of computer technology to perform the claimed limitations has no bearing on determination of the abstract idea itself. As such, the claims recite an abstract idea under prong one of Step 2A.
Applicant further submits that the additional elements of the claims provide a technological improvement and this integrate the claims into a practical application. The Examiner respectfully disagrees. For the additional elements of a claim to integrate the abstract idea into a practical application, the additional elements must go beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP 2106.04(d)(1)). Furthermore, for the additional elements of the claims to be considered a technological improvement, the specification must provide more than a bare assertion of an improvement to the technological environment (see MPEP 2106.05(a)). As noted below, the additional elements of the claims do no more than generally link the abstract idea to a particular field of use and/or do not improve the functioning or performance of the processing server or the technical field. Applicant’s mere assertion that transmitting and receiving the hashed packages can reduce the amount of resources being used by the computing devices and networks is not enough to sufficiently convey the use of hashing as a technological improvement to the technological field. Additionally, Applicant’s assertions that the use of an acceptance frame ensures privacy and assures viewing of data are not improvements directed to the technological field or the technology in use (e.g. processing server and computing device) itself, but rather improvements to the judicial exception. Therefore, the additional elements do not integrate the judicial exception into a practical application and the claims remain rejected.
Regarding rejection of the claims under 35 USC 103 over Herbert in view of Bowe and Mansfield, Applicant submits that the prior art references do not teach “...wherein the acceptance frame is a value that has been agreed upon by the processing server and a computing device that represents the computing device’s receipt, viewing and/or acceptance of the received data value.” The Examiner respectfully disagrees. The above limitation recites non-functional descriptive material and as such will not differentiate claims from the prior art. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability (see In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)). Therefore, as Herbert discloses a “purpose description” that is functionally identical to the acceptance frame of the claims (e.g. can be hashed and verified), Herbert discloses the limitation in its entirety.
Applicant further submits that Herbert does not disclose the limitation of “...hashing...the received data value.” The Examiner respectfully disagrees. Fig. 1, Fig. 3, and Col 3 line 1-9 of Herbert disclose the digital signature algorithm used to generate the extended digital signature. In particular, Col 3 line 1-2 discloses “...the first step in generating a digital signature is to pass data to be signed through a hash function.” Accordingly, Col 6 line 57-60 discloses, “Server 10 receives purchasing data 25 and affixes a signature to the data along with a purpose description...” As is known to one of ordinary skill in the art and as disclosed by Herbert above, the data being signed is hashed to produce the digital signature. Therefore, while Herbert does not explicitly state that the purchasing data is hashed, it is inherent that for a digital signature to be “affixed” to the purchasing data, it must be passed through the signature algorithm and hashed. Furthermore, as disclosed by at least Fig. 3, Herbert discloses that the hashed purchasing data (i.e. “hash value 300”) is hashed with the purpose description to create an “extended hash value 4300” and consequently an “extended digital signature 5000.” Therefore, Herbert discloses both hashing the received data value and hashing the acceptance frame and received data value to generate a second hashed package.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-14, and 16-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-4, 6-10, and 21 are directed to a method and claims 11-14, 16-20, and 22 are directed to a system. Therefore, these claims fall within the four statutory categories of invention.
Claim 1 recites: A method for validating receipt of hashed data, comprising: 
receiving, by a receiving device comprised in the processing server, a data value;
storing, in a memory comprised in a processing server, an acceptance frame and at least one hashing algorithm, wherein the acceptance frame is a value that has been agreed upon by the processing server and a computing device that represents the computing device’s receipt, viewing and/or acceptance of the received data value;
generating a first hashed package by hashing, by a hashing module comprised in the processing server, the received data value using the at least one hashing algorithm;
generating, by the processing server, a second hashed package by hashing the received data value and the acceptance frame using the at least one hashing algorithm;
electronically transmitting, by a transmitting device comprised in the processing server, the first hashed package to the computing device, the received data value being accessible by the computing device using the transmitted first hashed package as a key in a key-value store;
receiving, by the receiving device comprised in the processing server, a received hashed package from the computing device;
and determining, by a validation module comprised in the processing server, whether the received hashed package is valid by comparing the received hash package with the generated second hashed package.
(Additional element(s) emphasized in bold)
The above claim describes a process of storing a user’s signature, receiving information, processing said information via signing/notarizing the information with said signature, transmitting unsigned/nonnotarized information to a third-party, and validating information received from the third-party using the previously signed/notarized information. Therefore, claim 1 is directed to the abstract idea of validating notarization/signatures which is grouped within the “commercial or legal interactions” grouping of abstract ideas in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Furthermore, claim 1 is also directed to the abstract idea of “mathematical concepts” via its recitation and use of hashing/hashing algorithms. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a processing server and its various modules, an acceptance frame, hashing/hashing algorithms, “electronically transmitting” data, and a computing device merely use a computer as a tool to perform an abstract idea. The use of hashing/hashing algorithms, electronically transmitting data, and acceptance frames does no more than generally link the abstract idea to a particular field of use, the use of hashing/hashing algorithms, acceptance frames, and the various modules and devices comprised within the processing server do not improve the functioning or performance of the processing server or the technical field, and the use of a processor/computer (processing server, computing device) as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of a processing server and its various modules, an acceptance frame, hashing/hashing algorithms, “electronically transmitting” data, and a computing device do not amount to significantly more than the abstract idea. As discussed above, taking the claim elements separately, the use of hashing/hashing algorithms, electronically transmitting data, and acceptance frames does no more than generally link the abstract idea to a particular field of use, the use of hashing/hashing algorithms, acceptance frames, and the various modules and devices comprised within the processing server do not improve the functioning or performance of the processing server or the technical field, and the use of a processing server and computing device does no more than sue computers/processors as tools to implement the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of validating hashed information. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-4, 6-10, and 21 do no more than further describe steps for validating additional hashed information or further describe characteristics of data. Additionally, the additional elements of transaction messages and payment network do no more than generally link the abstract idea to a particular field of use. As such. the dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
The same analysis pertaining to the abstract idea of validating notarization/signatures holds true for claims 11-14, 16-20, and 22 as well, with the additional elements of memory and processor merely using a processor/computer as a tool to implement the abstract idea. Therefore, claims 11-14, 16-20, and 22 are also not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 11-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Herbert et al. (USP 6023509; hereinafter Herbert) in view of Bowe et al. (US 2005/0114670; hereinafter Bowe) and Mansfield, Jr et al. (USP 5530939; hereinafter Mansfield).
Regarding claims 1 and 11, Herbert discloses: A method and system for validating receipt of hashed data, comprising: 
receiving, by a receiving device comprised in a processing server, a data value ("purchasing data" Fig. 3, Fig. 7, Col 6 line 49-60);
storing, in a memory comprised in the processing server, an acceptance frame ("purpose description") and at least one hashing algorithm, wherein the acceptance frame is a value that has been agreed upon by the processing server and a computing device that represents the computing device’s receipt, viewing and/or acceptance of the received data value (Fig. 3, Col 4 line 29-44)1;
generating a first hashed package by hashing, by a hashing module comprised in the processing server, the received data value using the at least one hashing algorithm (Fig. 3, Col 3 line 1-9, Col 6 line 57-60);
generating, by the processing server, a second hashed package ("extended hash value") by hashing the received data value and the acceptance frame using the at least one hashing algorithm (Fig. 3-4, Col 4 line 25-50);
electronically transmitting, by a transmitting device comprised in the processing server, the first hashed package to the computing device (Fig. 7, Col 6 line 61-62, Col 7 lie 5-15)...
and determining, by a validation module comprised in the processing server, whether the received hashed package is valid by comparing the received hash package with the generated second hashed package (Fig. 4, Col 4 line 57-Col 5 line 12).
Herbert does not disclose: receiving, by the receiving device comprised in the processing server, a received hashed package from the computing device;
However, in the same field of endeavor, Bowe discloses: receiving, by the receiving device comprised in the processing server, a received hashed package from the computing device (0054).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of claims 1 and 11 disclosed by Herbert by including receiving by the processing server a hashed package as disclosed by Bowe. One of ordinary skill in the art would have been motivated to make this modification for simple substitution of one known element (2 servers of Herbert) for another (1 server of Bowe) to obtain predictable results (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Additionally, Herbert nor Bowe disclose: ...the received data value being accessible by the computing device using the transmitted first hashed package as a key in a key-value store;
However, in the same field of endeavor, Mansfield discloses: ...the received data value being accessible by the computing device using the transmitted first hashed package as a key in a key-value store (Fig. 8, Col 20 line 61-Col 21 line 30).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1 and 11 disclosed by Herbert by including using the first hashed package as a key in a key-value store as disclosed by Mansfield. One of ordinary skill in the art would have been motivated to make this modification to improve database search efficiency (Mansfield Col 19 line 60-Col 20 line 15).
Regarding claims 2 and 12, Herbert in view of Bowe and Mansfield discloses all limitations of claim 1 and 11. Herbert further discloses: storing, in the memory comprised in the processing server, a subsequent acceptance frame (Fig. 3-4, Col 4 line 29-44);
generating, by the hashing module comprised in the processing server, a third hashed package by hashing the subsequent acceptance frame and additional data using the at least one hashing algorithm (Fig. 3-4, Col 4 line 25-50);
and determining, by a validation module comprised in the processing server, whether the second received hashed package is valid by comparing the second received hashed package with the generated third hashed package (Fig. 4, Col 4 line 57-Col 5 line 12).
Bowe further discloses: receiving, by the receiving device comprised in the processing server, a second received hash package from the computing device (0054);
Regarding claims 3 and 13, Herbert in view of Bowe and Mansfield discloses all limitations of claims 2 and 12. Herbert further discloses: wherein the additional data is one of: (i) the second hashed package, and (ii) the received data value and the subsequent acceptance frame (Fig. 3, Fig. 7, Col 6 line 49-60).
Regarding claims 4 and 14, Herbert in view of Bowe and Mansfield discloses all limitations of claim 1 and 11. Herbert further discloses: wherein the at least one hashing algorithm includes a first hashing algorithm and a second hashing algorithm, the first hashed package is generated using the first hashing algorithm, and the second hashed package is generated using the second hashing algorithm (Col 4 line 35-37).
Regarding claims 6 and 16, Herbert in view of Bowe and Mansfield discloses all limitations of claim 1 and 11. Herbert further discloses: further comprising receiving, via an input device interfaced with the processing server, the data value (Fig. 7, Col 6 line 38-57).
Claims 7-10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Herbert in view of Bowe and Mansfield as applied to claims 1 and 11 above, and further in view of Lu et al. (US 2008/0017703; hereinafter Lu).
Regarding claims 7 and 17, Herbert in view of Bowe and Mansfield discloses all limitations of claim 1 and 11.
Herbert in view of Bowe and Mansfield does not disclose: generating, by a generation module comprised in the processing server, a transaction message based on one or more standards governing exchange of financial transaction messages, wherein the transaction message comprises a tertiary bitmap and comprises a plurality of data elements comprising at least a data element storing the first hashed package, wherein electronically transmitting the first hashed package further comprises electronically transmitting the generated transaction message.
However, in the same field of endeavor, Lu discloses: generating, by a generation module comprised in the processing server, a transaction message based on one or more standards governing exchange of financial transaction messages, wherein the transaction message comprises a tertiary bitmap and comprises a plurality of data elements comprising at least a data element storing the first hashed package, wherein electronically transmitting the first hashed package further comprises electronically transmitting the generated transaction message (0006).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of claims 1 and 11 disclosed by Herbert and Bowe by including generating a transaction message in ISO 8583 format as disclosed by Lu. One of ordinary skill in the art would have been motivated to make this modification to maintain a standardized message format (Lu 0006).
Regarding claims 8 and 18, Herbert in view of Bowe and Mansfield and further in view of Lu discloses all limitations of claims 7 and 17. Lu further discloses: wherein electronically transmitting the generated transaction message comprises electronically transmitting the generated transaction message to the computing device via a payment network (0006).
Regarding claims 9 and 19, Herbert in view of Bowe and Mansfield discloses all limitations of claims 1 and 11.
Herbert in view of Bowe and Mansfield does not disclose: wherein receiving the received hashed package further comprises receiving, by the processing server, a transaction message based on one or more standards governing exchange of financial transaction messages, wherein the transaction message comprises a tertiary bitmap and comprises a plurality of data elements comprises at least a data element storing the received hashed package.
However, in the same field of endeavor, Lu discloses: wherein receiving the received hashed package further comprises receiving, by the processing server, a transaction message based on one or more standards governing exchange of financial transaction messages, wherein the transaction message comprises a tertiary bitmap and comprises a plurality of data elements comprises at least a data element storing the received hashed package (0006).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of claims 1 and 11 disclosed by Herbert and Bowe by including receiving a transaction message in ISO 8583 format as disclosed by Lu. One of ordinary skill in the art would have been motivated to make this modification to maintain a standardized message format (Lu 0006).
Regarding claims 10 and 20, Herbert in view of Bowe and Mansfield and further in view of Lu discloses all limitations of claims 9 and 19. Lu further discloses: further comprising receiving, by the processing server, the transaction message from a payment network routing the transaction message from the computing device (0006).
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Herbert in view of Bowe and Mansfield as applied to claims 1 and 11 above, and further in view of Yago et al. (US 2015/0206106; hereinafter Yago).
Regarding claims 21-22, Herbert in view of Bowe and Mansfield discloses all limitations of claim 1 and 11.
Herbert in view of Bowe and Mansfield does not disclose: electronically transmitting, by the transmitting device comprised in the processing server, the second hashed package to a blockchain network.
However, in the same field of endeavor, Yago discloses: electronically transmitting, by the transmitting device comprised in the processing server, the second hashed package to a blockchain network (Fig. 14, 0058, 0060-0061, 0065-0066, 0083, 0085).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of claims 1 and 11 disclosed by Herbert and Bowe by including transmitting the second hashed package to a blockchain as disclosed by Yago. One of ordinary skill in the art would have been motivated to make this modification to reduce/avoid taxes, regulatory barriers, legal burdens and/or liabilities (Yago 0013).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR RAK whose telephone number is (571)270-1575. The examiner can normally be reached Monday-Friday 9:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.R./Examiner, Art Unit 3685    

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The above limitation recites non-functional descriptive material and as such will not differentiate claims from the prior art. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability (see In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).